Citation Nr: 1138621	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable evaluation for a right hand and wrist disability, characterized as status post fracture of the right index finger metacarpal and infection of the dorsum of the right wrist.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C and granted service connection for a right hand and wrist disability.  A noncompensable evaluation was assigned effective July 28, 2005-the date on which the Veteran filed his claim of service connection.  

The Veteran initially requested a hearing before a Veterans Law Judge in his July 2007 substantive appeal; subsequently, he withdrew that request in a July 2007 correspondence.  

This case was before the Board in August 2010, at which time it remanded the above issues for further development.  That development having been completed, the case was returned to the Board for further appellate review at this time.  

The August 2010 remand instructed that VA treatment records from Wilkes-Barre VA Medical Center from 1980 through the present be obtained, and those records have been associated with the claims file.  Additionally, the Veteran was asked for information regarding treatment for his claimed conditions, and as of this time no response to those inquiries has been received.  Finally, the Veteran was scheduled for a right hand and wrist VA examination in October 2010; he failed to report for that examination.  The claims were readjudicated by the RO/AMC in a July 2011 supplemental statement of the case.  Consequently, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The Veteran contends that he contracted hepatitis C as a result of exposure to contaminated blood during military service as a corpsman in the United States Navy, as a cast room technician, or as a result of airgun inoculations during service.

2.  The clinical evidence of record, including VA and private treatment records, does not demonstrate any current hepatitis C disability, including in the most recent laboratory results of record in September 2007.

3.  The Veteran failed to report for his scheduled October 2010 VA examination for his right hand and wrist disability.

4.  The Veteran is right hand dominant.

5.  The Veteran's right index and long fingers are shown to have no less than 45 degrees of motion and there is less than a one-inch gap between the proximal transverse crease of the palm throughout the appeal period.

6.  The Veteran's right wrist had normal range of motion throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable evaluation for a right hand and wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215, 5216-30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, as to the issue of an increased evaluation for a right hand and wrist disability, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Regarding the issue of service connection for hepatitis C, the Veteran was sent a letter in December 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In August 2008, he was additionally sent a letter that explained what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the August 2008 communication, and the claim was thereafter readjudicated, most recently in a July 2011 supplemental statement of the case.  Thus, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify with respect to that issue.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Also, the Board's previous remand in August 2010 instructed that the Veteran be asked to identify private and VA treatment he has had for his hepatitis and right hand and wrist disorders.  Such requests were made in a September 2010 letter.  The Veteran has not responded to those inquiries and has not identified any outstanding evidence with respect to his claims.

Finally, the Veteran was scheduled for a VA examination in October 2010 for his right hand and wrist disorder.  Evidence of record demonstrates that he failed to report for this examination.  Although the record does not contain any letters verifying the Veteran was notified of this scheduled examination, the regular practices of VA do not include maintaining a hard copy of these notices.  Consequently, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010). 

There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such clear evidence to rebut the presumption of notification in this case.  The Veteran has not stated that he was unaware of this examination, and he has not asked for another examination or offered any argument to show good cause for his failure to appear at his scheduled examination.  Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the claim based on the evidence of record.  Based on the above, despite the lack of a recent VA medical examination results, VA has complied with the August 2010 remand instructions, and VA's duty to assist insofar as it requires that a medical examination be provided has been fulfilled.  See Stegall, supra.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Service Connection for Hepatitis C

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis of the liver becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 

The following guidance has been published for adjudicating hepatitis C (HVC) claims, which states in part as follows: 

* Population studies suggest HVC can be sexually transmitted. However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  * The hepatitis B virus is heartier and more readily transmitted than hepatitis C.  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  * The source of infection is unknown in about 10 percent of acute HVC cases and in 30 percent of chronic HVC cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

CONCLUSION: 
The large majority of HVC infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HVC with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

In this case, the Veteran contends that he contracted hepatitis C as a result of his military service as a cast room technician.  In that capacity, he was exposed to contaminated materials, including blood, as he had to recast bloody wounds and similar activities associated with his duties as a corpsman.  In his July 2007 substantive appeal, he additionally asserts exposure to hepatitis C as a result of airgun inoculations during service.

In a September 2010 hepatitis C questionnaire, the Veteran denied any use of intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, shared toothbrushes or razor blades, acupuncture, or blood transfusions; the only risk factor endorsed by the Veteran was having worked as a hospital corpsman in the United States Navy as a cast room technician.  

The Veteran's Form DD-214 demonstrates service in the United States Navy from January 1977 to February 1980; during that period of service, his military occupational specialty was "orthopaedic cast room technician."  Overall, then, the circumstances of his service are consistent with exposure to blood and this fact is thus conceded.  38 U.S.C.A. § 1154(a).  The question remains, however, as to whether any current hepatitis C is related to such in-service exposure.  

As he explained in his notice of disagreement and substantive appeal, the Veteran was informed during his separation examination that he had elevated liver enzymes at that time.  He was told that this was a symptom of a non A-B hepatitis virus and that he probably had hepatitis.  Two attending physicians at that time reportedly indicated that there was no cure or treatment and that he should just take bedrest if he tired easily.  He indicated that subsequent blood testing years later confirmed a diagnosis of hepatitis C.  

The Veteran's service treatment records, including his January 1980 separation examination, do not demonstrate that any liver enzyme testing was ever done during military service.  Both his enlistment and separation examinations reveal that serology RPR testing was nonreactive.  His blood type testing demonstrated an A positive blood type.  Subjectively, he denied relevant complaints in reports of medical history completed in conjunction with the in-service examinations.

Review of the post-service treatment records, including all VA and private treatment records, fails to demonstrate any diagnosis of hepatitis C.  Indeed, there is no showing that the Veteran has ever sought any treatment for any hepatic condition or symptomatology at any time since his discharge from service, despite his assertions to the contrary.  

The Board acknowledges statements in which the Veteran has indicates private treatment for both diabetes and hepatitis C, including blood work confirming diagnosis of such.  He indicates that such treatment was through his private physician, Dr. J.W., M.D.  However, records from that doctor are associated with the claims file and such reports are void of any diagnosis of hepatitis C, or any complaints/manifestations of, or treatment for, any hepatic condition.  In fact, such records indicate that the Veteran had no gastrointestinal complaints.  Moreover, those treatment records include blood work from September 2007, but that hematology report does not demonstrate any diagnosis of hepatitis C.  

Based on the evidence of record, there is no showing of any hepatitis C disability at any time during the claims period.  While the Veteran appears adamant that he has hepatitis C, he is not competent to render a diagnosis in this case.  Rather, such a diagnosis is necessarily determined as a result of laboratory testing and is not readily ascertainable otherwise.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (noting that serologic evidence of hepatitis C viral infection is necessary for a diagnosis under the Rating Schedule); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Additionally, the Board finds that the Veteran's statements to the effect that he was diagnosed with non-A, non-B hepatitis during separation from military service, and particularly to have elevated liver enzymes at that time, to lack probative value.  Indeed, evidence by a layperson of what a medical professional told him is not competent medical evidence because the medical information has been filtered through a layperson's understanding.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as already discussed, the service treatment records fail to show any liver problems or associated symptomatology and thus his account his inconsistent with the objective evidence of record.

More importantly, however, no clinical evidence currently of record demonstrates that the Veteran has been diagnosed with any hepatic condition at this time or at any point during the claims period.  In fact, the most recent blood work of record in September 2007 does not disclose any diagnosis of hepatitis C.  

Consequently, even conceding that the Veteran was exposed to at least one risk factor in service (exposure to blood) as a result of his duties as a corpsman and potential exposure as a result of airgun inoculations during service, the claim must still be denied as the preponderance of evidence in this case fails to demonstrate a current diagnosis of hepatitis C.  

As the Veteran has failed to respond to inquiries as to any outstanding relevant, treatment records, and as the clinical evidence of record fails to demonstrate any noted diagnosis of any hepatic condition-particularly hepatitis C, the Board finds that service connection for hepatitis C must be denied at this time.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

Finally, the Board notes that no cirrhosis of the liver is shown to be diagnosed either in service, within one year of discharge, or at any time during the appeal period; service connection on a presumptive basis is therefore not applicable in this case.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, the claim must be denied.  In so concluding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Right Hand and Wrist Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).  In this case, VA examination reports demonstrate that the Veteran is right-handed.  Thus, the Veteran's major extremity is at issue in this case.

The Veteran avers on appeal that he should be assigned a compensable evaluation for his right hand and wrist disability.  In statements, including his notice of disagreement and substantive appeal, he specifically stated that his right long finger is not "in balance" with his other fingers and that this affects the balance and coordination of his hand.  He stated that he has to compensate with his right ring finger when writing and performing other activities which require strength, speed and balance of his right hand.  He noted that due to this compensation his right hand is easily fatigued and becomes tender.  He noted that he has adjusted to his disability, but that the adjustments he has made are uncomfortable.

Service connection was awarded for a right hand and wrist disability in the September 2006 rating decision, at which time a noncompensable evaluation was assigned an evaluation, effective July 28, 2005-the date on which he initially filed his claim for service connection.  Throughout the rating period on appeal, he has been assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 (2011).  

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5215 (2011).  The Board notes that the full range of motion for a normal wrist is 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, Plate I (2011).

Alternatively, the Board recognizes that the following diagnostic codes may potentially be applicable in this case.  The Board will consider the Veteran's disability under each of the following potentially applicable diagnostic codes when assigning an evaluation below.

Under Diagnostic Code 5214, the evidence must demonstrate favorable ankylosis of the dominant wrist (frozen joint) in 20 to 30 degrees of dorsiflexion, which warrants a 20 percent evaluation.  Ankylosis in any other position other than favorable warrants a 40 percent evaluation.  Unfavorable ankylosis of the wrist, in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

Also, the Veteran could be rated under Diagnostic Code 5010, for traumatic arthritis, which in turn is evaluated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Additionally, the criteria for rating disabilities of individual fingers of the hand are potentially applicable in this case.  Those diagnostic codes were revised August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  As the Veteran filed his claim for service connection after this effective date for the revision, the Board will only apply the current criteria in analyzing the claim. 

The Veteran's claimed symptomatology, as discussed below, does not involve any allegations of amputations or ankylosis of any fingers, nor does he indicate that his thumb is at all affected by his disability.  Accordingly, the Board will omit those diagnostic codes from consideration, as they are not applicable in evaluating the Veteran's right hand and wrist disability.

Under Diagnostic Code 5229, which pertains to limitation of motion of the index or long finger, a 10 percent disability evaluation is warranted when there is limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or, with extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5229 (2011).  

Any limitation of motion of the ring finger or little fingers is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).

The Board notes that full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees; and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  Moreover, if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.  See Id. at Note (5).

The Veteran's VA and private treatment records of record do not demonstrate any treatment for his right hand and wrist disability.  He underwent a VA examination of his right hand and wrist disability in May 2006, at which time he reported that the pain in his hand had diminished since the initial injury and infection in service.  However, he reported "dullness" over the dorsum of his right hand where he had the infection in service and reported pain in his hand, primarily over the dorsum, which he described as dull.  The Veteran stated that he "works around" his index finger and middle fingers of his right hand, and that he has "adapted to it."  He denied using any splint for his fingers, hand or wrist and was at that time employed as a nurse, where his disability "slightly interfered" with his work, though he had not missed any time due to his disability.  He was able to golf without interference at that time and that his symptomatology was caused by increased activity and use of his right hand.  He also complained of stiffness in his index and middle fingers of his right hand in the morning for ten to fifteen minutes and reported flare-ups of his condition about three times a week.  He treated flare-ups with over-the-counter medications, heat and rest; flare-ups lasted approximately six to eight hours.  He stated that he was right-hand dominant.

On examination, the Veteran's right hand demonstrated a full and complete range of motion of all fingers and thumbs, with 5 out of 5 grip strength.  The dorsum of the right index finger at the MCP joint, just the radial side of the midline, had a bony prominence that was non-tender and not attached to the underlying skin.  There was also a longitudinal scar over the dorsum of the right hand at the midportion.  There was no tenderness or fluid, and it was not attached to the underlying skin.  There was no weakness at the abductors or adductors and the range of motion for the right wrist was complete and normal.  

X-rays of the right hand showed a narrowing of the PIP joints throughout, mild narrowing of the metacarpocarpel joint but no subluxation and no evidence of a fracture was shown over the metacarpocarpel joint of the index finger or the tuft of the index finger.  The Veteran was diagnosed with right hand post-fracture of the right index metacarpal and infection of the dorsum of the right wrist.  The examiner noted that the Veteran was "functioning quite well" though he had to adapt to his disability.  Following repetitive use, there was no clinical evidence of additional loss of joint functions due to weakness, pain and fatigue.

The Veteran underwent another VA examination in August 2008.  He reported similar complaints as to pain and symptomatology as noted above, including difficulty with penmanship, poor grasping and hindrances in physical activities.  On examination, there was no the amputation or ankylosis of any digits, though there were 10 degree angulation deformities of the right index finger at the MCP and DIP joints.  The right hand had a gap of less than one inch between thumb pad and the tips of his fingers on attempted opposition of thumb to fingers; individually, there was a gap of less than one inch between the Veteran's right index and long fingers and proximal transverse crease of hand on maximal flexion, while all other fingers demonstrated no gap at all.  The right hand had decreased strength with pushing, pulling, and twisting when performed simultaneously with the left hand, and the right index and long fingers particularly demonstrated decreased fine motor movement with the action of twisting a pencil with his fingers.

Regarding the right wrist, the Veteran had 45 degrees of ulnar deviation, 20 degrees of radial deviation, 70 degrees of dorsiflexion and 80 degrees of palmar flexion on examination.  All ranges of motion were conducted in active motion, passive motion, and against strong resistance; no pain on motion was noted during any of these ranges of motion, nor was there any additional loss of range of motion after repetitive use noted.  No inflammatory arthritis or right wrist ankylosis was demonstrated on examination.

The Veteran's range of motion for his fingers were all normal, with the exception of his right index and long fingers, which had range of motion to 45 degrees with pain beginning at 45 degrees, both actively and passively.  The examiner noted pain on active and passive ranges of motion in those fingers, as well as pain after repetitive use, though no additional loss of range of motion was noted after repetitive use.  

X-rays of the Veteran's right hand were normal, with no fractures, dislocations or destructive lesions noted.  The Veteran, a registered nurse, had been unemployed since 2006, when he took a medical retirement due to a back condition.  He was mildly affected by his right hand condition in his ability to do chores, shopping, and recreational activities, though no effect was shown in his ability to engage in exercise, sports, traveling, feeding, bathing, dressing, toileting or grooming.  

On the basis of the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's right hand and wrist disability is not warranted.

Initially, the Board notes that x-rays of the right hand and wrist throughout the appeal period fail to demonstrate arthritis.  In fact, the most recent x-rays in August 2008 demonstrated a normal right hand and wrist.  Accordingly, Diagnostic Codes 5010 and 5003 do not enable a compensable rating here.

Additionally, there is no evidence of right wrist ankylosis demonstrated throughout the appeal period, and therefore, Diagnostic Code 5214 is not applicable in this case.  Likewise, the Veteran's fingers do not demonstrate any ankylosis of any finger, nor is there any limitation of motion shown throughout the appeal period in the Veteran's right thumb, ring or little fingers.  Thus, Diagnostic Codes 5216-28 and 5230 are not applicable in this case.  

The evidence of record demonstrates that the Veteran's right index and long fingers had less than one inch gaps between the proximal transverse crease of the palm and that each finger had 45 degrees of motion, with pain beginning at 45 degrees, throughout the appeal period.  Such findings most closely approximate the criteria for a noncompensable evaluation under Diagnostic Code 5228.

Moreover, there is no limitation of wrist motion at any time during the appeal period, and in fact had full range of motion in both dorsiflexion and palmar flexion.  There was no noted painful motion of the right wrist shown throughout the appeal period.  Such findings do not more closely approximate the criteria necessary for a compensable evaluation under Diagnostic Code 5215.

Accordingly, as the Veteran's individually affected fingers and right wrist ranges of motion do not more closely approximate the criteria necessary for compensable evaluations under the relevant Diagnostic Codes, the Board finds that a compensable evaluation for his right hand and wrist disability must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5215, 5228.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right hand and wrist disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that he is currently medically unemployed due to his right hand and wrist disability, nor does he assert at any point during the appeal period that he is currently unemployed due to that disability.  Rather, the evidence of record discloses that the Veteran is currently retired due to a back condition.  Since there is not any evidence of record that the Veteran's right hand and wrist disability cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hepatitis C is denied.

An initial compensable evaluation for a right hand and wrist disability is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


